Citation Nr: 0102425	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  98-11 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for hearing loss, to include entitlement to an 
extraschedular rating.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1965 to 
December 1966 and from August 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, granted 
service connection for hearing loss, with assignment of a 10 
percent disability rating.

The Board must address all issues reasonably raised from a 
liberal reading of the evidence associated with the claims 
file.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 
Myers v. Derwinski, 1 Vet. App. 127, 129 (1991).  Based on 
his statements and testimony, the veteran has, in essence, 
raised the issue of entitlement to an extraschedular 
disability rating pursuant to 38 C.F.R. § 3.321(b) for his 
hearing loss, in that he alleges that he has been denied 
and/or released from employment due to his hearing 
difficulties.  The question of an extraschedular rating is a 
component of the veteran's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); see also 
VAOPGCPREC 6-96.  Therefore, the claim before the Board has 
been recharacterized as shown above in order to include this 
issue.

The Board notes that the veteran filed a notice of 
disagreement with the denial of service connection for a lung 
condition manifested by shortness of breath in an August 1999 
rating decision.  He was provided a statement of the case on 
this issue in April 2000.  No correspondence was received 
from him or his representative within the appeal period that 
could be construed as a substantive appeal on this issue.  
Therefore, this claim is not before the Board.

In May 2000, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The Board notes that because this appeal is from the initial 
rating assigned to a disability upon awarding service 
connection, consistent with the facts found, the rating may 
be higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Since this claim is on appeal 
from the initial rating assigned from 1997, all evidence of 
record must be considered in determining the appropriate 
rating (or "staged ratings") for the veteran's service-
connected hearing loss.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  Ask the veteran to submit an up-to-
date employment statement.  In particular, 
ask that he provide a list with pertinent 
dates of all jobs for which he either has 
not been hired or his employment has ended 
as a result of or due to his service-
connected hearing loss condition.  The 
veteran also should be requested to 
provide the complete name and address of 
each such company, other employer, or 
potential employer.  Following the receipt 
of the veteran's response, as well as any 
required release form or statement from 
him, undertake further development, as 
appropriate, with each listed company, 
other employer, or potential employer, to 
confirm the reason why the veteran either 
was not hired or his employment was 
terminated or otherwise ended, to include 
whether such actions were due to his 
service-connected hearing loss condition.  

3.  Thereafter, readjudicate the veteran's 
claim, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained as a 
result of this remand.  The RO should 
consider whether referral to the 
appropriate authority pursuant to 
38 C.F.R. § 3.321 for consideration of an 
extraschedular evaluation is warranted for 
the veteran's service-connected hearing 
loss.  The RO also should consider whether 
the assignment of a "staged rating" would 
be appropriate for this original 
disability rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

4.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RICHARD C. THRASHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


